Citation Nr: 0112959	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  96-42 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  What evaluation is warranted for hypertension, from 
November 1, 1951 to January 11, 1998?

3.  Entitlement to a rating in excess of 10 percent for 
hypertension, from January 12, 1998.

4.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had active military duty from January 1948 to 
October 1951.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
from the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Pittsburgh, Pennsylvania (hereinafter RO).

In a statement from the veteran's representative dated in 
October 2000, the issues of entitlement to service connection 
for diabetes mellitus, as a residual of an extreme cold 
injury, and entitlement to service connection for 
arteriosclerotic heart disease, secondary to hypertension, 
were raised.  These issues have not been developed for 
appellate review and are therefore referred to the RO for 
appropriate disposition.

In February 2000, the RO found that the claim of entitlement 
to service connection for residuals of a cold injury was not 
well grounded.  Since that decision, the Veterans Claims 
Assistance Act of 2000 was enacted.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Unlike the version of the law in 
effect at the time of the rating decision, VA is now charged 
with the duty to assist almost every claimant, as well as the 
duty to provide certain notices to claimants to assist them 
in pursuing the benefit sought.  Accordingly, the veteran is 
invited to request that the RO revisit this claim under the 
Veterans Claims Assistance Act of 2000.

FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO granted 
entitlement to service connection for hypertension, and a 
noncompensable evaluation was assigned, effective November 1, 
1951.  The veteran was informed of this decision in a letter 
dated in March 1998.

2.  The veteran presented testimony as to this issue at a 
personal hearing before the RO conducted in April 1998.  The 
Board construes the transcript of this hearing as a timely 
filed notice of disagreement.  A rating decision dated in 
December 1998, assigned a 10 percent evaluation for 
hypertension, effective January 12, 1998.

3.  A statement of the case addressing this issue was mailed 
to the veteran on December 7, 1998.  A substantive appeal 
pertaining to the issue of the proper evaluation for 
hypertension was not received within 60 days from the date of 
mailing of the statement of the case or within a year from 
the RO's March 1998 notice letter.

4.  In a January 23, 2001 letter to the veteran from the 
Board, he was informed that the Board had raised the issue of 
the timeliness of a substantive appeal regarding the issues 
of entitlement to an initial compensable rating for 
hypertension, and a rating in excess of 10 percent from 
January 12, 1998, for hypertension.  The veteran was given 60 
days to present a written argument, submit additional 
evidence relevant to jurisdiction, or to request a hearing.  
The veteran did not respond.

5.  The veteran engaged in combat with the enemy during 
service.

6.  A diagnosis of post-traumatic stress disorder is not of 
record.



CONCLUSIONS OF LAW

1.  A substantive appeal pertaining to the issue of 
entitlement to an initial compensable rating for hypertension 
from November 1, 1951 to January 11, 1998 was not timely 
received.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2000).

2.  A substantive appeal pertaining to the issue of 
entitlement to a rating in excess of 10 percent for 
hypertension from January 12, 1998, was not timely received.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

3.  Post-traumatic stress disorder was neither incurred nor 
aggravated during the veteran's active duty service.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension

When appealing a decision by the RO denying a benefit, a 
veteran will be afforded a period of 60 days from the date 
the statement of the case is mailed to him, or the remainder 
of the one-year period from the date of mailing of 
notification to the veteran relative to the determination 
being appealed, whichever ends later, in order to file his 
formal appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).

The record reflects that a March 1998 rating decision, of 
which the veteran was notified in RO correspondence dated 
that same month, granted entitlement to service connection 
for hypertension, and a noncompensable evaluation was 
assigned, effective November 1, 1951.  The veteran presented 
testimony as to this issue at a personal hearing before the 
RO conducted in April 1998.  The Board construes the 
transcript of this hearing as a timely filed notice of 
disagreement as to the noncompensable disability evaluation 
assigned.  A rating decision dated in December 1998, assigned 
a 10 percent evaluation for hypertension, effective January 
12, 1998.  A statement of the case addressing the proper 
evaluation for hypertension was mailed to the veteran on 
December 7, 1998.  A substantive appeal pertaining to the 
issue of the proper evaluation for hypertension was not 
received within 60 days from the date of mailing of the 
statement of the case or within a year from the RO's March 
1998 notice letter.  There is not a request of record from 
the veteran for an extension of time, in accordance with 38 
C.F.R. § 20.303 (2000).  

Further, in a letter dated January 23, 2001, the Board 
informed the veteran that he had failed to submit a timely 
substantive appeal regarding the issue of the proper 
evaluation for hypertension within 60 days of the December 
1998 statement of the case or within one year of the RO's 
March 1998 notice letter, and that the issue of whether he 
had filed a timely substantive appeal with respect to these 
issues had been raised.  The veteran was given 60 days from 
January 23, 2001, to submit written argument, additional 
evidence relevant to jurisdiction, or to request a hearing on 
the question of timeliness of his appeal.  The Board did not 
receive a response.  Therefore, in the absence of receipt of 
a timely substantive appeal pertaining to the RO's denial of 
entitlement to an initial compensable evaluation for 
hypertension from November 1, 1951 to January 11, 1998, and 
entitlement to a rating in excess of 10 percent for 
hypertension from January 12, 1998, the Board is without 
jurisdiction to entertain an appeal of such claims.  See Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).  Accordingly, the 
claims for entitlement to an initial compensable evaluation 
for hypertension from November 1, 1951 to January 11, 1998, 
and entitlement to a rating in excess of 10 percent for 
hypertension from January 12, 1998, are dismissed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

II.  Post-Traumatic Stress Disorder

The veteran has been informed of the evidence necessary to 
substantiate his claim for entitlement to service connection 
for post-traumatic stress disorder.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and has obtained the veteran's service medical and 
post-service treatment records.  The veteran has been 
provided examinations in connection with his claim.  Finally, 
the veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was in fact incurred or aggravated during 
the veteran's service.  See 38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. 3.303(d).  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2000); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  

The adjudication of a claim of entitlement to service 
connection for post-traumatic stress disorder requires the 
evaluation of the evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, his military records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed inservice stressor.  
Id. 

In the instant case, the veteran was injured by a gunshot 
wound to the left hip during combat near Andung, Korea.  His 
personnel records further reflect that he participated in the 
assault and seizure of Inchon, as well as the Wonsan-Hungnam-
Chosin campaign in North Korea.  

During a VA examination conducted in July 1996, the veteran 
related that approximately once a month he had a combat 
related nightmare, which involved seeing dead bodies, and he 
would wake in a cold sweat.  He further noted that when he 
was exposed to fireworks or the like, he reacted 
autonomically with a mild sense of anxiety, as if he were 
back in a combat situation.  Although the examiner noted that 
the veteran met the criteria for a valid stressor based on 
the award of the Purple Heart, he did not meet the criteria 
for post-traumatic stress disorder from a psychiatric 
standpoint.  Indeed, it was noted that the veteran was 
"surprised at the concept of having been brought here for a 
psychiatric examination."  The veteran denied any 
psychiatric history or psychiatric symptomatology.  The 
overall clinical impression was one of no psychiatric 
diagnosis.  The examiner concluded that although the veteran 
met the criteria for a stressor due to his combat experience 
and the award of the Purple Heart, "aside from having a 
monthly nightmare about combat which awakens him, the 
[veteran] does not endorse any other symptoms consistent with 
the presence of post-traumatic stress disorder."  

An additional VA psychiatric examination was provided in 
November 1996.  The veteran was again surprised at being 
evaluated by a psychiatrist as it was his understanding that 
his service-connected left hip disorder was to be examined.  
The veteran described piling up dead soldiers in order to be 
evacuated later, while serving in Korea.  He expressed having 
enjoyed his military experience "despite having witnessed 
such distasteful and unpleasant events."  He did not view 
his combat experience as particularly traumatic on an 
emotional level.  It was noted that subsequent to service, 
the veteran was employed for approximately 30 years with the 
same employer, and had been married to the same woman for 42 
years.  He described a reasonably happy family life, and 
reported that he enjoyed hunting and fishing.  The veteran 
reported nightmares approximately "every few months," with 
some disturbed sleep, waking up once or twice each night, but 
he would be able to return to sleep.  He also reported some 
hyperstartle reactions, but denied any excessive hyperarousal 
or anxiety.  The veteran had vivid memories of his service in 
Korea, but not all his memories were bad, and he denied 
flashbacks or intrusive recollections.  He also denied 
symptoms of emotional numbing or social avoidance 
attributable to his combat experiences.  He described his 
mood as "rather good," as was his energy level and 
appetite.  

Objectively, the veteran was alert, pleasant and cooperative, 
and engaged easily with the examiner.  His speech was fluent, 
spontaneous, and normal in rate, rhythm, tone, and plausity.  
His affect was appropriate, bright and reactive.  His thought 
processes were logical and goal directed, and he denied 
illusions or hallucinations.  He denied current or past 
suicidal or homicidal ideation.  The veteran exhibited good 
insight and judgment.  The examiner found no evidence of a 
psychiatric disorder.   

As there is no medical evidence diagnosing post-traumatic 
stress disorder, the veteran's claim for entitlement to this 
disorder must be denied.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (A grant of service connection requires 
competent evidence that the claimant actually has the 
disability in question.)  Should, of course, a diagnosis of 
post traumatic stress disorder be entered at anytime in the 
future, the veteran should consider filing a petition to 
reopen his claim.  The claim will then be readjudicated based 
on the evidence available, and the law in effect at that 
time.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for post-traumatic stress disorder, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

The claims of entitlement to an initial compensable rating 
for hypertension from November 1, 1951 to January 11, 1998, 
and entitlement to a rating in excess of 10 percent for 
hypertension from January 12, 1998, are dismissed.  
Entitlement to service connection for post-traumatic stress 
disorder is denied.  



REMAND

The veteran raised the issue of entitlement to an increased 
rating for his service-connected gunshot wound of his left 
hip at a personal hearing before the RO in February 1997.  A 
rating action dated in August 1997, denied an increase, and 
confirmed and continued the 50 percent disability rating for 
this disorder.  In September 1997, correspondence from the 
representative stated that he claimed a "total 100 [percent] 
service connected rating which is due to . . . service 
connected conditions."  It was further stated that loss of 
motivation caused by his service-connected gunshot wound of 
the left hip resulted in unemployability.  It was noted that 
the veteran's testimony detailed the chronic pain and 
discomfort of his service-connected left hip.  The Board 
views this correspondence as a notice of disagreement to the 
September 1997, rating decision denying the claim of 
entitlement to an increased rating for his service-connected 
gunshot wound of the left hip.  However, a statement of the 
case has not been issued.  While it is true that the veteran 
has not submitted a timely substantive appeal, the Board is 
obligated to remand this issue to the RO for the issuance of 
a statement of the case and notification of appellate rights.  
Manlincon v. West, 12 Vet. App. 238 (1999).   

The Board finds that the issue of entitlement to a total 
disability rating based on individual unemployability is 
inextricably intertwined with aforementioned claims of 
entitlement to service connection, as well as the remanded 
issue of entitlement to an increased rating for gunshot wound 
of the left hip.  As disposition of these issues could 
potentially affect the resolution of the veteran's claim for 
a total rating for compensation purposes based upon 
individual unemployability, they must be resolved prior to a 
final determination of the issue on appeal.  

Additionally, as noted above, the Veterans Claims Assistance 
Act of 2000 introduces several fundamental changes into VA's 
adjudication process which impact on the veteran's claim of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability.  As these procedures could 
not have been followed by the RO at the time of the September 
1997 rating decision, and as these procedures are more 
favorable to the veteran than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Accordingly, these issues are remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
a total rating for compensation purposes 
based upon individual unemployability.  
Based on his response, the RO should 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected disorders.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records, the examiner should 
specifically offer an opinion as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to obtain or 
retain substantially gainful employment.  
A complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Appropriate action, including 
adjudication of the pending service 
connection claims, the issuance of a 
statement of the case and notification of 
the veteran's appellate rights on the 
increased rating issue, is necessary.  
38 C.F.R. § 19.26 (2000).  The veteran 
and his representative are reminded that 
to vest the Board with jurisdiction over 
the increased rating issue, a timely 
substantive appeal to the September 1997 
rating decision denying this claim must 
be filed.  38 C.F.R. § 20.202 (2000).  To 
vest the Board with jurisdiction over any 
adverse decision on a service connection 
claim, the appellant must submit a timely 
notice of disagreement as well as a 
timely substantive appeal.  If the 
veteran perfects the appeal as to any 
issue, the case should be returned to the 
Board for appellate review, if otherwise 
in order.  

6.  Thereafter, if the combined schedular 
rating is less than total, then the issue 
of entitlement to a total rating for 
compensation purposes based upon 
individual unemployability should be 
readjudicated.  If this issue remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

